   Case 1:20-cv-00045-RJJ-SJB ECF No. 5 filed 01/24/20 PageID.16 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


 GRACE WAMMACK, individually and
 on behalf of all others similarly situated,
                                                     Case No. 1:20-cv-00045-RJJ-SJB
                         Plaintiff,
      v.                                             NOTICE OF CHANGE OF
                                                     LAW FIRM AND ADDRESS
 PRINCESS PEDICURE SPAS, INC., a
 North Carolina corporation,
                         Defendant.


         To the clerk of court and all parties of record:

         PLEASE TAKE NOTICE that I, Steven L. Woodrow, hereby submits this Notice of

Change of Law Firm and Address for all documents in the above-captioned action. Mr.

Woodrow’s updated contact information is as follows:

                                           Steven L. Woodrow
                                         Woodrow & Peluso, LLC
                                      3900 E. Mexico Ave., Suite 300
                                         Denver, Colorado 80210
                                            Tel: 720-213-0675
                                            Fax: 303-927-0809


         All notices and documents regarding this action should be sent to the address stated
above.


                                                        ,
Dated: January 24, 2020                                        /s/ Steven L. Woodrow

                                                               Steven L. Woodrow
                                                               swoodrow@woodrowpeluso.com
                                                               Woodrow & Peluso, LLC
                                                               3900 E Mexico Avenue, Suite 300
                                                               Denver, Colorado 80210
                                                               Tel: 720-213-0675
                                                               Fax: 303-927-0809



                                                                                                 1
   Case 1:20-cv-00045-RJJ-SJB ECF No. 5 filed 01/24/20 PageID.17 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                                       /s/ Steven L. Woodrow




                                                                                                  2
